Case 7:19-cr-02450 Document1 Filed on 11/20/19 in TXSD Page 1 of 1

AO 91 (Rew 8/01) Criminaj Complaint

United States District Court

~SOUTHERN - DISTRICT OF TEXAS
, McALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA .
V. CRIMINAL COMPLAINT

Rene Perez-Morales _ . .
Case Number: M-19-2853-M

IAE YOB: 1957
. Mexico
(Name and Address of Defendant)

_I, the undersigned complainant being duly swom state the following is true and correct to the best of my

knowledge and belief. On or about November 18, 2019 in Starr County, in

the __ Southern District of Texas

‘(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of .
‘Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) . 1326 (Felony)
I further state that.] am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Rene Perez-Morales was encountered by Border Patrol Agents near Roma, Texas on November 18, 2019. The investigating agent |
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on November 18, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on July 11, 1991 through Progreso, Texas. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
November 21, 1989 the defendant was convicted of Voluntary Manslaughterand sentenced to five (5) years confinement.

Continued on the attached sheet and made a part of this complaint: [_lves No.

 

   

Mane Wy MH Guan 0 {24} 4 LE

Sworn to before me and subscribed in my presence,

‘November 20, 2019 F255 aA. iano Sh ex,» Border Patrol Agent

Juan F, Alanis , . ,_ U.S. Magistrate Judge KK

Name and Title of Judicial Officer . / C-ASignature of Judicial Officer
